DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 8, 2022, has been entered.
Claim 1 is amended; claims 3 and 4 are canceled.
Applicant’s arguments pertaining to Shangguan have been considered, but the new grounds of rejection render them moot. Regarding Zhang, the applicant contends that the reference fails to disclose the act of sealing the opening, as well as the feature of two substrates disposed on opposite side of the fixing plate (p. 7). 
In response, the examiner understands the limitation drawn to carrier’s capacity to bear first and second substrates as being a matter of intended use. Zhang’s carrier (11), as embodied by Figure 1, is simply a plate which can accommodate substrates on either side. The act of affixing another substrate to the second side in a manner identical to initial substrate’s affixment to the first side is within the scope of ordinary skill. 
Secondly, although Figure 1 appears to show Zhang’s carrier as completely occluding the opening between the load lock and process chamber, the disclosure lacks an alternative perspective to definitively confirm this presumption. A supplemental teaching, Eida, has been cited to address this omission.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “240” has been used to designate both the process chamber in paragraph [0033] and the process device elsewhere. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “device,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “process device” of claim 1;
The “deposition device” of claim 1;
The “evaporation device” of claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The process device is improperly defined, and 112 rejections have been applied, accordingly.
The deposition device and evaporation device are each being interpreted as a distributor in accordance with paragraph [0028] and Figure 2A.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites the feature of a “process device,” which is subsequently defined as a “deposition device or an evaporation device.” As detailed above, each of these terms are generic placeholders which lack content, by definition. Thus, it is improper to define one generic placeholder, e.g., “process device,” by recourse to another generic placeholder because the latter term cannot imbue the former with structure. The recitation of “process device” is indefinite because its metes have not been clearly defined. To advance prosecution, the examiner will interpret “process device” as being coextensive with a device capable of supplying a gas.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US 2020/0044153, in view of Eida et al., US 2010/0212596.
Claim 1: Zhang discloses a process apparatus, comprising (Fig. 1):
A process chamber (10) having an opening;
A load lock disposed on the process chamber, i.e., the compartment above the opening;
A carrier (11) comprising first and second carrying surfaces [0071];
An evaporation device, i.e., a distributor, disposed within the process chamber [0069].
A plate (11) constitutes Zhang’s carrier, whereby either side of the plate is structurally capable of accommodating a substrate. As such, using the second side to bear a substrate is a matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). Although an adhesive may optimize attachment, adhering another substrate to the opposing side of said carrier in the same manner as the substrate affixed to the first side would have been obvious, as applying a known technique to a known device to yield predictable results is within the scope of ordinary skill. The carrier’s inversion, so as to alternately expose the first and second substrates, can be executed manually.
Separately, Figure 1 appears to show Zhang’s carrier as fully occluding the opening between the load lock and process chamber, yet the disclosure lacks an alternative perspective to confirm this presumption definitively. Eida, however, discloses a vacuum evaporation apparatus in which an opening (101b) divides an upper load lock chamber and a lower process chamber (Fig. 11). Further, as shown by the isometric perspectives of Figures 2 and 3, the substrate (104) and its carrier (109) entirely cover said opening, thereby demonstrating the suitability of this configuration. It would have been obvious to use the carrier to completely seal the opening to control the scope of the deposition profile. It would have further been obvious to operate Zhang’s system under vacuum, as does Eida, to reduce contamination levels and prevent nucleation.
Claim 2: As shown by Figure 11, Eida provides a load lock door (522b) [0062].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716